                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Yvette Marshall,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:18-cv-00633-MOC-DCK
                                      )
                 vs.                  )
                                      )
         Novant Health, Inc.,         )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 17, 2020 Order.

                                               September 17, 2020




     Case 3:18-cv-00633-MOC-DCK Document 57 Filed 09/17/20 Page 1 of 1
